t c summary opinion united_states tax_court barry appel petitioner v commissioner of internal revenue respondent docket no 15310-03s filed date barry appel pro_se brian e derdowski jr for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioner three separate notices of deficiency each dated date determining that petitioner was liable for deficiencies in federal income taxes and additions to tax in the following amounts for the and taxable years year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number big_number dollar_figure to be determined dollar_figure dollar_figure to be determined dollar_figure dollar_figure to be determined dollar_figure petitioner filed a timely petition with the court in which he does not dispute the deficiencies determined but only disputes the additions to tax respondent did not file an answer to the petition at the time of trial respondent filed a pretrial memorandum wherein he asserted increased deficiencies and increased additions to tax the parties filed a stipulation of facts wherein petitioner agreed to the increased deficiencies and increased additions to tax under sec_6654 and also agreed that if the failure_to_file tax returns for the and taxable years was not due to reasonable_cause then the petitioner elected to have his case conducted as a small_tax_case under the proceedings of sec_7463 for the election to be valid the amount of the deficiency placed in dispute may not exceed dollar_figure for any one taxable_year sec_7463 e 89_tc_676 taking into account petitioner’s concessions in the present case we concur with his election to conduct his case as a small_tax_case because the amount placed in dispute for each of the years in issue does not exceed dollar_figure increased additions to tax under sec_6651 applied as follows year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 1dollar_figure dollar_figure big_number big_number big_number although the amount of deficiency actually decreased for the addition_to_tax under sec_6651 increased for the corresponding taxable_year respondent attributes this increase to a miscalculation in the notice_of_deficiency after concessions the issue for decision is whether petitioner is liable for the additions to tax and increased additions to tax under sec_6651 for the and taxable years respondent concedes that petitioner is not liable for any additions to tax under sec_6651 for the and taxable years petitioner concedes that he is liable for the deficiencies in federal income taxes for the through taxable years including increased deficiencies as indicated in respondent’s pretrial memorandum and the stipulation of facts petitioner further concedes that he is liable for the additions to tax under sec_6654 for the and taxable years although respondent did not file an answer he seeks increased deficiencies and increased additions to tax because of the stipulation of facts and petitioner’s lack of objection the issue of increased additions to tax under sec_6651 is tried with petitioner’s express or implied consent see rule b 91_tc_88 mcgee v commissioner tcmemo_2000_308 wicker v commissioner tcmemo_1993_431 affd without published opinion 50_f3d_12 8th cir moreover the issue of increased additions to tax under sec_6654 for the and taxable years is computational in nature see sec_6654 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in guttenberg new jersey from date to date petitioner was a stockbroker at the american stock exchange in new york new york during the years in issue petitioner had various health problems that required him to undergo surgery on an outpatient basis with follow-up medical appointments about once a month also during the years in issue petitioner’s spouse barbara appel suffered from severe health problems and petitioner had to care for her and manage the affairs of the household petitioner nevertheless continued working at the american stock exchange with a few days of absences due to his surgery and related follow-up medical appointments petitioner requested and received extensions to file his federal_income_tax returns for the and taxable years taking into account such extensions petitioner’s return was due_date his return was due_date and his return was due_date however petitioner did not file any federal_income_tax returns by the corresponding due dates after filing the petition petitioner prepared returns for the and taxable years and then sent them via certified mail to respondent’s new jersey appeals_office in an envelope bearing a postmark date of date petitioner did not remit any payment with these returns respondent received and accepted the returns as filed on date the return reported total_tax of dollar_figure the return reported total_tax of dollar_figure the return reported total_tax of dollar_figure the amounts reflected on the returns provided the bases for the increased deficiencies for the and taxable years and the correlative increased additions to tax under sec_6651 and sec_6654 petitioner contends that he should not be liable for the additions to tax under sec_6651 because his failure_to_file his returns for the and taxable years was due to reasonable_cause and not due to willful neglect specifically petitioner contends that his health problems and those of his spouse should relieve him of any liability under sec_6651 discussion the commissioner bears the burden_of_proof in respect of any increased additions to tax 27_tc_840 the commissioner also has the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax under sec_6651 sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite the taxpayer also bears the burden_of_proof with regard to issue of reasonable_cause id pincite in the present case respondent has satisfied his burden of production under sec_7491 by establishing that petitioner’s and federal_income_tax returns were not timely filed petitioner does not assert nor did he present any evidence that the returns for the years in issue were received or mailed before the due dates sec_6651 imposes an addition_to_tax of percent per month of the amount of tax required to be shown on the return not to exceed percent for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect illness may constitute reasonable_cause so long as the taxpayer can establish that illness incapacitated the taxpayer to such a degree that he or she was unable to file the return see 71_tc_709 marrin v commissioner tcmemo_1997_24 affd 147_f3d_147 2d cir the record does not establish that the failures to file were due to reasonable_cause and not willful neglect while petitioner and barbara appel had health problems during the years in issue petitioner continued working at the american stock exchange petitioner’s health did not prevent him from caring for his spouse managing the affairs of the household or requesting an extension to file his and federal_income_tax returns while we sympathize with the ongoing medical issues of petitioner and his spouse and acknowledge the substantial amount of time and energy expended by petitioner as a caregiver to his spouse we do not conclude that petitioner was so incapacitated so as to constitute reasonable_cause for failing to file returns for the years in issue respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and the parties’ concessions decision will be entered under rule
